Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                September 05, 2014

The Court of Appeals hereby passes the following order:

A14A2104. DERRICK MCCALLA v. THR GEORGIA LP.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant Derrick McCalla appealed to the superior
court. The superior court also ruled in favor of the plaintiff, and McCalla filed this
direct appeal from the superior court’s order. We lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, McCalla was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). McCalla’s failure to follow this procedure deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                        09/05/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.